Citation Nr: 0523641	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  95-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Whether the veteran has basic eligibility for a program of 
education through vocational rehabilitation training under 
the terms and conditions of Chapter 31, Title 38, United 
States Code.

(The issue of whether new and material evidence has been 
received to reopen the claim of service connection for post-
traumatic stress disorder (PTSD) will be the subject of a 
separate decision).



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active duty for training from February 1973 
to August 1973.  He had active service from November 1974 to 
June 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 decision by the Vocational 
Rehabilitation and Counseling (VR&C) Division of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In March 2000 the United States Court of Appeals for Veterans 
Claims ("the Court") affirmed the Board's denial of service 
connection for dysthymia, an unrelated matter.  However, the 
Court also remanded the claim for vocational rehabilitation 
benefits to the Board for adjudication.  In April 2003, the 
Board remanded this case to the RO for issuance of 
notification of the Veterans Claims Assistance Act of 2000 
(VCAA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 1996, the veteran met with personnel from the VR&C 
Division of the RO.  He discussed his vocational goals, 
desire for education, and completed various testing.  

According to the June 1996 Narrative Report, the veteran was 
determined to have an impairment of employability, service-
connected disability which materially contributed to the 
impairment of employability, he had not overcome the effects 
of the impairment of employability, had an employment 
handicap, did not have a serious employment handicap, and was 
currently reasonably feasible to achieve a vocational goal.  
It was also determined that the veteran was within the basic 
12-year period of eligibility.  

Thus, basic entitlement to Chapter 31 benefits was 
established under 38 U.S.C.A. § 3102 and 38 C.F.R. § 21.40.  

However, it was further determined that the veteran was 
entitled to employment assistance, only.  It appears that 
this determination was made in accordance with 38 C.F.R. 
§ 21.47.  Under 38 C.F.R. § 21.47, eligibility for employment 
assistance may be granted to an individual who has not 
completed a period of rehabilitation to the point of 
employability under Chapter 31, but is employable, has an 
employment handicap, and needs employment services to secure 
suitable employment.  38 C.F.R. § 21.47(a)(3).  

The veteran appealed this determination as he sought 
vocational rehabilitation training benefits to attend law 
school.  He indicated that he did not feel that he was 
employable at that time.  He was seeking a program of 
education to give him skills for employment.  An 
administrative review was undertaken, but the prior decision 
of the VR&C Division of the RO was confirmed.  The statement 
of the case cited to 38 C.F.R. § 21.98 and indicated that the 
veteran sought a change in his plan, this requested change 
was denied, was administratively reviewed and again the 
change in the plan was denied.  It was noted that 38 C.F.R. 
§ 21.94 stated that the veteran or counseling 
psychologist/vocational rehabilitation specialist could 
request a change at any time.  The veteran was not provided 
any other laws or regulations.  

The Board finds that the VR&C Division evaluation was 
incomplete and the veteran was not furnished the appropriate 
laws and regulation in this case.  

The real matter is not a change in the plan, but whether or 
not the veteran was employable, per 38 C.F.R. § 21.47.  If 
the veteran did not elect to forego Chapter 31 training, 
employment assistance may be granted only if the veteran is 
employable, has an employment handicap, and needs employment 
services to secure suitable employment.  The veteran argues 
that he was not employable.  He was seeking and is still 
seeking law school training to achieve employability.  

Thus, the veteran's case must be reevaluated per 38 C.F.R. 
§ 21.47 to determine if he is employable, has an employment 
handicap, and needs employment services to secure suitable 
employment.  

In that regard, the veteran has indicated that he did not 
take all of the testing he was provided by the VR&C Division 
during initial evaluation and planning himself.  He had a 
friend complete part of the testing.  The veteran has used 
that information to state that he was not properly evaluated 
by the RO.  In addition, he has since sought vocational 
rehabilitation benefits, but has not been fully cooperative.  
He has refused evaluations and has been difficult to contact.  
The Board recognizes that the veteran has been waiting some 
time for the matter under appeal to be resolved.  Due to the 
passage of time, his claim needs to be revaluated and he 
needs to be provided proper consideration under the 
appropriate law and regulations.  That being noted, whether 
the veteran wishes to cooperate or be a Chapter 31 
participant must be assessed.  

In addition to 38 U.S.C.A. § 3102 and 38 C.F.R. § 21.47, the 
VR&C Division should notify the veteran of 38 C.F.R. 
§ 21.50(e) and emphasize the importance of his cooperation.  
If he does not cooperate, his initial evaluation will be 
suspended.  The veteran should also be advised that his case 
may be interrupted.  He should be notified of 38 C.F.R. 
§ 21.197 which provides that the purpose of interrupted 
status is to recognize that a variety of situations may arise 
in the course of a rehabilitation program in which a 
temporary suspension of the program is warranted.  The 
veteran should also be advised that his case may be 
discontinued.  He should be notified of 38 C.F.R. § 21.198 
which provides that the purpose of discontinued status is to 
identify situations in which termination of all services and 
benefits received under Chapter 31 is necessary.  VA will 
discontinue the veteran's case and assign the case to 
discontinued status following assignment to interrupted 
status as provided in 38 C.F.R. § 21.197 for reasons 
including but not limited to the following: (1) veteran 
declines to initiate or continue rehabilitation process; (2) 
unsatisfactory conduct and cooperation; (3) end of 
eligibility and entitlement occurs; (4) medical and related 
problems; (5) veteran voluntarily withdraws from the program; 
and (6) veteran's failure to progress in the program.  

The veteran is hereby notified that he is required to 
cooperate with the VR&C Division.  

Should the veteran engage in non-cooperation, the VR&C 
Division must follow all directives of 38 C.F.R. § 21.197 and 
§ 21.198 in interrupting and discontinuing his claim.  

Accordingly, this matter is REMANDED for the following 
actions:

The veteran should be provided notice of 
38 U.S.C.A. § 3102 and 38 C.F.R. 
§§ 21.47, 21.50(e), 21.197, and 21.198.  
He should be returned to evaluation and 
planning status.  He should be scheduled 
for an evaluation.  The veteran is 
required to cooperate with the VR&C 
Division.  Thereafter, the veteran's case 
must be reevaluated per 38 C.F.R. § 21.47 
to determine if he is employable, has an 
employment handicap, and needs employment 
services to secure suitable employment.  
If the VR&C Division determines that the 
veteran is employable, the reasons should 
be clearly set forth in the 
determination.  The veteran's claim for 
basic eligibility for a program of 
education through vocational 
rehabilitation training under the terms 
and conditions of Chapter 31, Title 38, 
United States Code, should be otherwise 
considered in light of the appropriate 
laws and regulations.  If any issue 
remains denied, the veteran should be 
provided with a supplemental statement of 
the case as to any issue remaining on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.  
Thereafter, the case should be returned 
to the Board after compliance with 
requisite appellate procedures.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




